          Case 5:18-cv-01911-EJD Document 69 Filed 07/12/19 Page 1 of 2

                                                                       ISTRIC
                                                                  TES D      TC
 1 Matthew Borden, Esq. (SBN: 214323)                           TA




                                                                                                   O
                                                           S
      borden@braunhagey.com




                                                                                                    U
                                                          ED




                                                                                                     RT
 2 J. Noah Hagey, Esq. (SBN: 262331)




                                                      UNIT
      hagey@braunhagey.com                                                    VED
 3 Athul K. Acharya (SBN: 315923)                                        APPRO




                                                                                                            R NIA
      acharya@braunhagey.com
 4 BRAUNHAGEY        & BORDEN LLP
   351 California Street, Tenth Floor                                                                   a
                                                                                         J. D a v i l




                                                      NO
 5 San Francisco, CA 94104                                                      w a rd
                                                                         dge Ed




                                                                                                            FO
   Telephone: (415) 599-0210                                        Ju




                                                       RT




                                                                                                        LI
 6 Facsimile: (415) 276-1808
                                                               ER        7/12/2019




                                                          H




                                                                                                   A
                                                                    N                                   C
 7                                                                                     F
                                                                         D IS T IC T O
     Attorneys for Plaintiff                                                   R
 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                          FOR THE NORTHERN DISTRICT OF CALIFONIA
10

11
                                             Case No. 5:18-cv-01911-EJD
12 KAREN MOU, on behalf of herself and those
   similarly situated,                       NOTICE OF DISMISSAL OF
13                                           ANITA WILLIS
                   Plaintiff,
14
           v.
15
   SSC SAN JOSE OPERATING COMPANY LP,
16 SSC PITTSBURG OPERATING COMPANY LP,
   SSC OAKLAND EXCELL OPERATING
17 COMPANY LP, SSC NEWPORT BEACH
   OPERATING COMPANY LP, SSC
18 CARMICHAEL OPERATING COMPANY LP,
   SSC TARZANA OPERATING COMPANY LP,
19 SAVASENIORCARE, LLC,
   SAVASENIORCARE ADMINISTRATIVE
20 SERVICES, LLC, SAVASENIORCARE
   CONSULTING, LLC, SSC DISBURSEMENT
21 COMPANY, LLC, AND DOES 1-10,

22                  Defendants.
23

24

25

26

27

28

                                                                                  Case No. 5:18-cv-01911-EJD
                                  NOTICE OF DISMISSAL OF ANITA WILLIS
         Case 5:18-cv-01911-EJD Document 69 Filed 07/12/19 Page 2 of 2



 1 TO THE HONORABLE COURT, ALL PARTIES, AND COUNSEL:

 2         PLEASE TAKE NOTICE that Plaintiff Anita Willis voluntarily dismisses her individual

 3 claims against Defendants SSC San Jose Operating Company LP, SSC Pittsburg Operating

 4 Company LP, SSC Oakland Excell Operating Company LP, SSC Newport Beach Operating

 5 Company LP, SSC Carmichael Operating Company LP, SSC Tarzana Operating Company LP,

 6 SavaSeniorCare LLC, SavaSenior Care Administrative Services, LLC, SavaSeniorCare Consulting,

 7 LLC, and SSC Disbursement Company, LLC (“Defendants”) without prejudice. This dismissal is

 8 made in accordance with Fed. R. Civ. P. 41(a) as Plaintiff Anita Willis’s dismissal is made prior to

 9 the service of an answer or a motion for summary judgment by Defendants.

10         This dismissal does not apply to the individual claims of Plaintiff Karen Mou or the class

11 claims in the First Amended Complaint.

12

13
     Dated: June 6, 2019                         BRAUNHAGEY & BORDEN LLP
14

15
                                                 By:   /s/ Matthew Borden
16                                                     Matthew Borden
17                                               Attorneys for Plaintiff Karen Mou
                                                 and those similarly situated
18
19

20

21

22

23

24

25

26

27

28

                                                   1                           Case No. 5:18-cv-01911-EJD
                                  NOTICE OF DISMISSAL OF ANITA WILLIS
